Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s correspondence received on 5/19/21 has been entered. Claims 14, 22, 28 and 32 are canceled.  Claims 1-13, 15-21, 23-27, 29-31, 33 and 34 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 23, 29, 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the event data generated based on predetermined background illumination”. There appears to be no support in the original specification of 1) any predetermined background illumination and 2) that the event data is generated based on predetermined background illumination. The specification teaches that event data are generated by the sensors and the data is provided to the lighting system and the illumination unites to guide the customer through the scanning process [0054].  
Claims 23, 29, 33 recite a similar limitation and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-12, 15-18, 21, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bellis, JR. et al. (2003/0024982 A1), in view of Miyata (JP2014084772), in view of Gao et al. (2014/0028837 A1), in further view of Rambler et al. (2015/0060552 A1). 

Re-claims 1, 5, 21, Bellis, JR. et al. teach a POS terminal for a retail environment (see e.g. fig. 1, paragraphs 0013, 0014- the POS terminal having a scanning path defined by an entry point and an exit point, the entry point being a product pick up area where a user picks up a product and the exit point being the point at which the user drops off the product, the POS terminal comprising: (see e.g. fig. 1, paragraphs 0016, 0017, fig. 1(240) -product pick up area; fig. 1 (270)- product drop off area/bagging station ), see also fig. 2); 
-a data acquisition device for generating event data from a user scan of the product along the scanning path of the POS terminal from the entry point to the exit point (see e.g. fig. 2, paragraphs 0020), 
-a processing unit for receiving at least a portion of the event data from the data acquisition device and process the received event data according to a set of pre-defined rules to determine a control parameter for the POS terminal, generate a user alert based on the control parameter and communicate the user alert to the user (see e.g. paragraphs 0022, 0030, 0031, 0035); 
-the data acquisition device comprising: 

a sensor system for generating the event data at each respective point of the plurality of points along the scanning path, the event data comprising the shape, size and volume of the product (see e.g. paragraphs 0020, 0030, 0031 – light detectors 615; --The item-shape sensor may measure the physical characteristics of the item in terms of height, width, or length, and sends the signal to the computer. The computer may then compare, similar to the process for weight, the stored security height, length, or width of the item to the measured characteristics and determine if there is a match. Other measurable characteristics may also be used to verify security; these characteristics may include volume, reflectivity, or color of the item). 
Bellis, JR does not teach a plurality of sensors.  However, It is considered an obvious variation of Bellis, JR to set up a plurality of sensors, since the sensor taught by Bellis, JR can measure volume of products, as the function claimed.
Bellis, JR. et al. do not teach the following limitations.
However, Miyata teaches -the data acquisition device comprising: - the sensor system further configured to track a parameter relating to the user at each respective point of the plurality of points as the product is scanned along the scanning path.  - wherein the shape detection system is further arranged to scan the user of the terminal to obtain the parameter relating to the user; -a terminal -wherein the parameter relating to the user comprises a measurement of a hand of a user (see e.g. abstract -A self -POS device 10 comprises: a scanner 21 for scanning item data on an item which is desired to be purchased by a customer at the store or the like; and photographing means 22 for photographing an image of a customer's hand at a time when the item is scanned by the scanner 21, and executes scan processing for scanning the item data on the item purchased by the customer and checkout processing for the purchased item. If the photographing means 22 recognizes that the customer's hand passes but the scanner 21 cannot scan the item data, the self -POS device 10 outputs a message urging another scanning of the item.

(see abstract from translation --A self-POS device includes a scanner that reads product data of a product that a customer desires to purchase in a store or the like, and an imaging unit that captures an image of a customer's hand when the product is read by the scanner. The scanning process for reading the product data of the product purchased by the customer and the settlement process for the product to be purchased are performed. If the imaging means 22 recognizes the passing of the customer's hand but the product data cannot be read by the scanner 21, a message prompting another product scan is output.) 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bellis, JR. et al., and include the steps cited above, as taught by Miyata, in order to prevent customer fraud (see e.g. paragraph 0001).
Bellis, JR. et al., in view of Miyata do not explicitly teach the following limitation.
However, Gao et al. teach 
-a plurality of respective illumination units (see e.g. paragraph 0020, fig. 2- (array of LEDs 610); at a respective plurality of points along the scanning path, wherein each respective illumination unit of the plurality of respective illumination units receives the control parameter and is selectively controlled thereby to provide pre-determined background illumination at each respective point of the plurality of points along the scanning path (see e.g. paragraphs 0054, 0058, 0084, 0049, 0107, 0045, 0141-0144--Presently, light curtains may be used to capture object dimension measurements and position. For example, multiple light curtains may be used to measure vertical (e.g., height) and/or horizontal dimensions (e.g., width and/or length) of an object and may provide object position information.--Various image projection assemblies known to those of skill in the art can be used to form the second light source and assembly 122. In one embodiment, the second light source comprises a light source which projects an image contained in a slide. Various projection images can be provided by moving different slides into the optical path, by using multiple lights, each of which illuminates a different image, or through other means. - In another embodiment, the object measurement system 202 may include one or more light curtains (e.g., an entry height measurement light curtain and/or an exit height measurement light curtain (EHM/XHM) and a lateral item sensor light curtain (LAT)) or similar sensors to measure dimensions of objects moving through the data reader 102 and/or the system 100.
--The arch sections 104, 106 may also house illumination source(s).
--As noted briefly above with respect to FIG. 5C, a high contrast image (such as image 500c of FIG. 5c) can be generated by subtracting an ambient image (such as image 500b of FIG. 5B having background image data) from an image having both laser plane data and background image data (such as image 500a of FIG. 5A). A high contrast image, such as high contrast image 500c may be processed more easily than, for example, the first image 500a to determine dimension measurements. Furthermore, the intensity of the laser stripe in image 500a may be lower than the intensity of the objects illuminated with ambient light (e.g., the background image), thus preventing the detection of the laser stripe in the image without first performing the background subtraction to yield the high contrast image 500c.)
-the plurality of respective illumination units including: 
-a first illumination unit located at the entry point of the scanning path, the first illumination unit defining a first planar surface and comprising a first active light source that selectively illuminates the scanning path at the entry point from the first planar surface; 
-20a second illumination unit located at the exit point of the scanning path, the second illumination unit defining a second planar surface and comprising a second active light source that selectively illuminates the scanning path at the exit point from the second planar surface; (see e.g.  fig. 1, paragraph 0058).
---wherein respective illumination levels of the first, second, third and fourth illumination units can be selectively set at the same or different illumination levels  (see e.g. paragraphs [0049] The arch sections 104, 106 may also house illumination source(s). An example of an illumination source [ 0107]- Furthermore, the intensity of the laser stripe in image 500a may be lower than the intensity of the objects illuminated with ambient light (e.g., the background image), thus preventing the detection of the laser stripe in the image without first performing the background subtraction to yield the high contrast image 500c.)
the event data generated based on predetermined background illumination (see e.g. paragraphs 0122, 0126- By using the second captured image 1200b as an ambient (or background) image for creating a high contrast image 1200c from the first captured image 1200a, and by using the first captured image 1200a as an ambient (or background) image for creating a high contrast image 1200d from the second captured image 1200b, a similar general amount of image data is being captured and a similar number of images are being captured in a similar amount of time and using a similar amount of resources); and wherein the predetermined background illumination acts as a guide to guide the user as the product is scanned along the scanning path (see e.g. paragraph 0038- The data reader 102 may be configured to scan objects 110a, 110b (collectively and/or generally object 110) that are passed or transported through the data reader 102, for example, to identify the objects. The data reader 102 may capture image data of objects passed therethrough or may otherwise read or scan the objects passed therethrough. --- provide sight lines for allowing the customer to generally continuously observe objects passing through the data reader 102.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bellis, JR. et al., in view of Miyata, with illumination units and background images features, as taught by Gao et al., in order to generate high contrast images with only nominal, if any, additional expenditure of resources and data capture and without reduced efficiency of the object measurement system (see e.g. paragraph 0123).

Bellis, JR. et al. teach the positioning of the illumination units in paragraphs 0020, 0021, fig. 2.
Bellis, JR. et al., in view of Miyata,, in further view of Gao et al. do not explicitly teach the following limitations.
However, Rambler et al. teach --a third illumination unit located at a third point [0009] “communicating information to an operator by controlling the plurality of illumination devices causing them to emit different patterns of light.
0030] In some embodiments, the scanner 130 includes a plurality of indicator lights 270 that provide different scanner status indications. The indicator lights 270 emit different colors and are used to indicate certain status information that may suitably include power on, ready to scan, error conditions and the like.
0033] Each of the light pipes 305, 315, 325, 335 radially emits light along the length of the pipe. The emitted light is reflected through the adjacent air gap and is visible above the top horizontal surface 230 to the operator of the scanner 130. Each light pipe is attached to an illumination device that generates and directs light into the light pipe. A top illumination device 310 is attached to the top light pipe 305. A bottom illumination device 330 is attached to the bottom light pipe 325. A right illumination device 320 is attached to the right light pipe 315 and a left illumination device 340 is attached to the left light pipe 335. Each of the illumination devices 310, 320, 330, 340 includes a red, green and blue light emitter. The power output of each light emitter is independently controlled which allows any color to be generated. In this embodiment, each light emitter is an LED device. In some embodiments, a single device is used to generate all three colors.”
[0042] The light pipe controller 445 independently controls each of the four illumination devices 310, 320, 330, 340. The processor 410 by interfacing with the light pipe controller 445 causes any of the light pipes 305, 315, 325, 335 to emit any available color at any desired intensity for any length of time.
[0045] When the scanner 130 receives this command, it will interrupt any current display function and cause the four illumination devices 310, 320, 330, 340 to turn on and display a color. The light emitted by the four illumination devices 310, 320, 330, 340 highlights all four sides of the weigh plate 245. This aids the operator by outlining where the item should be placed.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bellis, JR. et al., in view of Miyata, in view of Gao eta l., and include the steps cited above, as taught by Rambler et al., in order to provide guidance to the operator that allows the operator to optimize scanning performance(see e.g. abstract).
The Examiner notes that the four illumination devices in Rambler et al. are arranged differently.
Rambler et al. do not explicitly teach a third illumination unit located at a third point along the scanning path between the entry point and the exit point, a fourth illumination unit located at a fourth point along the scanning path adjacent the third illumination unit between the entry point and the exit point.  Gao teach placing the illumination unit at an entry and an exit.  The arrangement in the current invention is considered an obvious variation of Rambler et al. since illumination units can be arranged in a number of ways to achieve the desired illumination pattern.  

Re-claim 3, Bellis, JR. et al. teach terminal wherein the plurality of sensors comprises a volume detection subsystem for determining a volume of at least a portion of the product and wherein the processing unit is arranged to generate a control parameter based on the comparison between the determined volume and a 

Re-claim 4, Bellis, JR. et al. teach terminal wherein the plurality of sensors comprises a shape detection subsystem for determining a shape of at least a portion of the product and wherein the processing unit is arranged to generate a control parameter based on the comparison between the determined shape and a predefined shape and generate a user alert if the comparison is outside a limit defined by an upper or lower threshold (see e.g. paragraphs 0021, 0030, 0031). 

Re-claim 6, Bellis, JR. et al. teach terminal wherein the user alert comprises an illumination pattern and communicating the user alert comprises illuminating one or more of the plurality of illumination units to guide the user along the scanning path (see e.g. paragraphs 0020, 0026, 0035).

Re-claim 10, Bellis, JR. et al. teach a terminal wherein the at least one sensor comprises an input device having one or more image/infrared sensors, a two-dimensional camera, an infrared camera, or a three dimensional camera (see e.g. paragraphs 0015, 0035). 

Re-claims 11, 12, Bellis, JR. et al. teach a terminal further comprising a communication device for transmitting an audible alert to the user; --a terminal wherein the communication device comprises a display, a projector, a two way speaker, a microphone, or a loud speaker (see e.g. paragraphs  0035, 0014, 0015). 

Re-claim 15, Bellis, JR. et al. teach a terminal wherein the plurality of sensors comprise a laser guide lighting system (see e.g. paragraphs 0016, 0026). 

Re-claim 16, Bellis, JR. et al. teach a terminal wherein the processing device comprises a laptop; a personal computer, a tablet computer, a personal communication device, a wireless communication device or a microcontroller (see e.g. paragraph 0049).

Re-claim 17, Bellis, JR. et al. teach a terminal further comprising at least one of a cash dispenser, a graphical user interface, a touch screen, a cashless payment device, a speaker or a microphone (see e.g. paragraphs 0014, 0015, 0017, fig. 1 (170, 180)).

Re-claim 18, Bellis, JR. et al. teach a terminal wherein the illumination units comprise one or more of a Light Emitting Diode, LED, mat or a Liquid crystal display (see e.g. paragraphs 0014, 0015, 0020).

Re-claim 34, Bellis, JR. et al., in view of Miyata do not explicitly teach the following limitation.
However, Gao et al. teach a POS terminal, wherein the processing unit is further configured to validate the product scan based on comparison of event data at each of the plurality of points along the scanning path (see e.g. paragraphs 0055,  0062 - the system 100 may be configured to automatically position objects within or move objects through the one or more read zones or the scanning volume 136, read optical codes disposed on objects 110, and identify when an exception occurs.  --For example, if an object passes through the system 100 and the object measurement system 202 generates a three-dimensional model of the object, but no optical code is associated with the three dimensional model (e.g., no back projection ray of an optical code intersects the three-dimensional model), the exception identification system 206 may identify this event as a "no code" exception.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bellis, JR. et al., in view of Miyata, with product validation, as taught by Gao et al., In order to accurately obtain measurements of object dimensions and position (see e.g. paragraph 0054).

Claims 2, 13, are rejected under 35 U.S.C. 103 as being unpatentable over Bellis, JR. et al. (2003/0024982 A1), in view of Miyata (JP2014084772), in view of Gao et al. (2014/0028837 A1), in further view of Brock (2006/0043193 A1).
Re-claims 2, 13, Bellis, JR. et al. teach a terminal wherein the processing unit further comprises a video analysis module (see e.g. paragraphs 0015,  0035 -a surveillance video camera 250 at a self-checkout counter monitoring transactions;).

However, Brock teaches a terminal according claim 1 wherein the plurality of sensors comprises a distance detection subsystem for detecting a distance of the product from the distance detection subsystem and wherein the processing unit is arranged to generate a control parameter based on a comparison between the distance detected and a predefined threshold and generate user alert if the distance is greater than the threshold (see e.g. paragraphs 0027- In this embodiment, the switching mechanism includes the processing unit 208 and a proximity sensor 111 positioned on the barcode scanner 108 for sensing whether an object is within the predetermined distance range from the barcode scanner 108. If an object is sensed to be within the predetermined distance range, e.g., within 10 centimeters, from the barcode scanner 108 by the proximity sensor 111, the proximity sensor 111 transmits a signal to the processing unit 208 of the barcode scanner 108. Upon receiving the signal, the processing unit 208 freezes a real-time image of the real-time video images relayed by the imager to the processing unit 208.).
 Brock also teaches a terminal wherein the processing unit further comprises a video analysis module (see e.g. paragraphs 0007-0011). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bellis, JR. et al., in view of Miyata, in view of Gao et al., and include the steps cited above, as taught by Brock, in order to deter theft of products by consumers using self-checkout POS stations (see e.g. paragraph 0004).

Claims 7, 8, 9, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellis, JR. et al. (2003/0024982 A1), in view of Miyata (JP2014084772), in view of Gao et al. (2014/0028837 A1), in further view of Fortenberry (2008/0121702 A1).
Re-claims 7, 8, 19, 20, Bellis, JR. et al., in view of Miyata, in view of Gao et al., do not teach the following limitations.
However Fortenberry teaches a terminal wherein generating a user alert comprises selecting an illuminating unit of the plurality of illuminating units based on the control parameter and wherein communicating the user alert comprises illuminating the selected illuminating unit (see e.g. paragraphs 0076-0078); -a terminal wherein at least one of the plurality of illumination units is arranged to display a 
--a terminal wherein the processing unit is arranged for controlling an illumination level of each of the plurality of illumination units in response to the control parameter (see e.g. paragraph 0079); -- a terminal wherein the processing unit comprises a video analysis module, a guidance control module and a flow regularisation module (see e.g. paragraphs 0013-0018).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bellis, JR. et al., in view of Miyata, in view of Gao et al., and include the steps cited above, as taught by Fortenberry, in order to verify all purchase items and prevent customers to fraudulently or unintentionally take some purchase items without being charged (see e.g. paragraph 0009).

Claims 23-27, 29-31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (2014/0028837 A1), in view of Fortenberry (2008/0121702 A1),  in view of Brock (2006/0043193 A1), in further view of Rambler et al. (2015/0060552 A1).

Re-claim 23, Gao et al. teach a system for flow regularisation in a self-checkout retail environment,  the environment including at least one global vision sensor and at least one local vision sensor (see e.g. paragraphs 0039  0042, 0053, FIGS. 3A, 3B, and 3C, paragraphs 0072, 0074  (three-dimensional scanning volume 136),– camera 304)
the system comprising: a guidance module, a video analysis module and a flow regularisation module (see e.g. paragraph 0055 - The system 100 may include various modules or subsystems to perform various tasks. More specifically, the system 100 may include a data reader 102 (or other optical code reading/decoding system), a transport mechanism 128, an object measurement system 202, an optical code intersection system 204, an exception identification system 206, an exception handling system 208, storage 210, an object annotation system 212, and a display 214.)
The Examiner notes that the prior arts do not label the modules as guidance, or video analysis, or flow regularisation, but the functions are performed as follows:

- the flow regularisation module includes one or more computing devices, microcontrollers or server units that determine a control parameter for the guidance module based on a comparison between the event data obtained by the video analysis module at a plurality of points along the scanning path and predefined data relating to a retail transaction (see e.g. paragraphs 0039, 0053, 0131-0133, claim18  -As an object 110 passes through the arch sections 104, 106 and into the one or more read zones or three-dimensional scanning volume 136, the scanning unit 102 may capture information corresponding to the object 110, such as image data of the object 110.) --The system of claim 17, wherein the processor is further configured to: compare the measurement of the one or more dimensions of the object to dimension data corresponding to an object successfully identified by a data reader as the object passed through the one or more read zones of the data reader,
A first camera data readout 1510a; second camera data readout 1510b)
wherein said guidance module controls a plurality of respective illumination units (see e.g. paragraph 0020, fig. 2- (array of LEDs 610);  at a respective plurality of points along the scanning path to selectively illuminate the scanning path at the respective plurality of points, wherein the plurality of respective illumination units receive the control parameter and are selectively controlled thereby to provide predetermined background illumination at each respective point of the plurality of points along the scanning path (see e.g. paragraphs 0054, 0058, 0084, 0049, 0107, 0045, 0141-0144),
the plurality of respective illumination units including: 
-a first illumination unit located at the entry point of the scanning path, the first illumination unit defining a first planar surface and comprising a first active light source that selectively illuminates the scanning path at the entry point from the first planar surface; 
-20a second illumination unit located at the exit point of the scanning path, the second illumination unit defining a second planar surface and comprising a second active light source that selectively illuminates the scanning path at the exit point from the second planar surface; GAO (see e.g.  fig. 1, paragraph 0058).
---wherein respective illumination levels of the first, second, third and fourth illumination units can be selectively set at the same or different illumination levels  (see e.g. paragraphs [0049] The arch sections 104, 106 may also house illumination source(s). An example of an illumination source [ 0107]- Furthermore, the intensity of the laser stripe in image 500a may be lower than the intensity of the objects illuminated with ambient light (e.g., the background image), thus preventing the detection of the laser stripe in the image without first performing the background subtraction to yield the high contrast image 500c.)
 and wherein the guidance module extracts the user information relating to an action of a user scanning a product along the scanning path and identifies event data based on the predetermined  background illumination to compare event data obtained at each respective point of the plurality of points along the scanning path and predefined data to validate the product being scanned (see e.g. paragraphs 0122, 0126, 0038 )
Gao et al. do not explicitly teach the following limitations.
However, Fortenberry teaches wherein the guidance module includes one or more computing devices, microcontrollers or server units that, in response to receiving the determined control parameter from the flow  regularisation module  actively guide the user while scanning the product based on the determined control parameters (see e.g. paragraphs 0015, 0020, 0047- 0049 -The identification module 205 identifies a purchase item. In one embodiment, the identification module 205 identifies that the purchase item conforms to a specified characteristic. For an example, the specified characteristic may be a weight range for the purchase item. ---the communication module 210 may display a message "Please place the item in the bag near the flashing light."). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gao et al. and include the guidance module, as taught by Fortenberry, In order to help a customer complete a transaction  (see e.g. paragraph 0056).
Fortenberry teaches “the scanner 110 may be a vision system that captures visual characteristics of the purchase item as described above for identification of the purchase items. In a certain embodiment, the measurement module 215 captures a color profile for the purchase item using a vision system” (see e.g. paragraphs 0041, 0080), but does not explicitly teach the module as “a video analysis module” to obtain event data; and the following limitations.
Gao et al., in view of Fortenberry, do not explicitly teach the following limitation.
However, Brock also teaches wherein the video analysis module includes one or more computing devices, microcontrollers or server units that  to obtain event data comprising a combination of user information received from a global vision sensor relating to an action of a user scanning a product along a scanning path,  and product information received from a local vision sensor relating to the product, said If the barcode scanner is positioned within the cradle, a signal is transmitted to a processing unit within the barcode scanner to operate the scanner in the real-time video capture mode.-- -the imaged barcode data is relayed to the processing unit of the barcode scanner or some other processing unit of the combination barcode imaging/decoding and real-time video capture system for decoding). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gao et al., in view of Fortenberry, and include the steps cited above, as taught by Brock, in order to facilitate processing of scanned items in real time (see e.g. paragraph 0011).
Gao et al., in view of Fortenberry, in view of Brock, do not explicitly teach the following limitations.
However, Rambler et al. teach --a third illumination unit located at a third point [0009] “communicating information to an operator by controlling the plurality of illumination devices causing them to emit different patterns of light.
0030] In some embodiments, the scanner 130 includes a plurality of indicator lights 270 that provide different scanner status indications. The indicator lights 270 emit different colors and are used to indicate certain status information that may suitably include power on, ready to scan, error conditions and the like.
0033] Each of the light pipes 305, 315, 325, 335 radially emits light along the length of the pipe. The emitted light is reflected through the adjacent air gap and is visible above the top horizontal surface 230 to the operator of the scanner 130. Each light pipe is attached to an illumination device that generates and directs light into the light pipe. A top illumination device 310 is attached to the top light pipe 305. A bottom illumination device 330 is attached to the bottom light pipe 325. A right illumination device 320 is attached to the right light pipe 315 and a left illumination device 340 is attached to the left light pipe 335. Each of the illumination devices 310, 320, 330, 340 includes a red, green and blue light emitter. The power output of each light emitter is independently controlled which allows any color to be generated. In this embodiment, each light emitter is an LED device. In some embodiments, a single device is used to generate all three colors.”
[0042] The light pipe controller 445 independently controls each of the four illumination devices 310, 320, 330, 340. The processor 410 by interfacing with the light pipe controller 445 causes any of the light pipes 305, 315, 325, 335 to emit any available color at any desired intensity for any length of time.
[0045] When the scanner 130 receives this command, it will interrupt any current display function and cause the four illumination devices 310, 320, 330, 340 to turn on and display a color. The light emitted by the four illumination devices 310, 320, 330, 340 highlights all four sides of the weigh plate 245. This aids the operator by outlining where the item should be placed.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bellis, JR. et al., in view of Miyata, in view of Gao eta l., and include the steps cited above, as taught by Rambler et al., in order to provide guidance to the operator that allows the operator to optimize scanning performance(see e.g. abstract).
The Examiner notes that the four illumination devices in Rambler et al. are arranged differently.
Rambler et al. do not explicitly teach a third illumination unit located at a third point along the scanning path between the entry point and the exit point, a fourth illumination unit located at a fourth point along the scanning path adjacent the third illumination unit between the entry point and the exit point.  Gao teach placing the illumination unit at an entry and an exit.  The arrangement in the current invention is considered an obvious variation of Rambler et al. since illumination units can be arranged in a number of ways to achieve the desired illumination pattern.  

Re-claim 24, Gao et al. teach a system wherein the system is integrateable with existing self-checkout environments (see e.g. paragraphs 0005, 0052, 0064).

Re-claims 25, 27, Gao et al. teach a system wherein the guidance module comprises an active background, said active background being arranged to display a light pattern in response to the control parameter (see e.g. paragraph 0043 - For example, the data reader 102 may comprise an optical code reading system. Optical codes typically comprise a pattern of dark elements and light spaces); wherein the light pattern is detectable by a camera (see e.g. paragraph 0069).

-The object measurement system 300 may include a light plane generator 302, such as a laser plane generator 302, and a camera 304. The laser plane generator 302 may be configured to generate a light plane 316, such as a laser plane 316, through which a first object 110a and a second object 110b (collectively 110) pass. The camera 304 captures image data of the objects 110 and the laser plane 316 and/or a light stripe 502, such as a laser stripe 502 (see FIG. 5), that is generated where the laser plane 316 intersects or strikes an object 110 and/or the transport mechanism 128. --In other embodiments, a light plane generator 302 may include a focused light source and other components to generate and direct a light plane vertically downward across the transport mechanism 128 and produce a light stripe).

Claim 29 recites similar limitations as claim 23 and is therefore rejected under the same arts and rationale.
Claim 30 recites similar limitations as claim 25 and is therefore rejected under the same arts and rationale.
Claim 31 recites similar limitations as claim 26 and is therefore rejected under the same arts and rationale.
Claim 33 recites similar limitations as claim 23 and is therefore rejected under the same arts and rationale.

Response to Arguments
Applicant's arguments filed 5/14/20 have been fully considered but they are moot in view of the new rejection. 
For example, Applicant argued “Applicant's POS terminal includes four illumination units positioned at different points along the scanning path to provide controllable background illumination at each point. The background illumination at each point is used by the sensor system and as a guide to the user
The Examiner notes that Rambler et al. teach the argued limitation as follows:
Rambler et al. also teach in e.g. paragraph [0009] “ a plurality of illumination devices located within the housing and adapted to illuminate the air gap; communicating information to an operator by controlling the plurality of illumination devices causing them to emit different patterns of light.
[0010]- generating a moving light effect across a top portion of the horizontal surface using one of the plurality of illumination devices which is divided into multiple individually controllable light segments wherein the moving light effect is continuously generated when status information is not being displayed
[0033] Each of the light pipes 305, 315, 325, 335 radially emits light along the length of the pipe. The emitted light is reflected through the adjacent air gap and is visible above the top horizontal surface 230 to the operator of the scanner 130. Each light pipe is attached to an illumination device that generates and directs light into the light pipe. A top illumination device 310 is attached to the top light pipe 305. A bottom illumination device 330 is attached to the bottom light pipe 325. A right illumination device 320 is attached to the right light pipe 315 and a left illumination device 340 is attached to the left light pipe 335. Each of the illumination devices 310, 320, 330, 340 includes a red, green and blue light emitter. The power output of each light emitter is independently controlled which allows any color to be generated. In this embodiment, each light emitter is an LED device. In some embodiments, a single device is used to generate all three colors.”
[0042] The light pipe controller 445 independently controls each of the four illumination devices 310, 320, 330, 340. The processor 410 by interfacing with the light pipe controller 445 causes any of the light pipes 305, 315, 325, 335 to emit any available color at any desired intensity for any length of time.
[0045] When the scanner 130 receives this command, it will interrupt any current display function and cause the four illumination devices 310, 320, 330, 340 to turn on and display a color. The light emitted by the four illumination devices 310, 320, 330, 340 highlights all four sides of the weigh plate 245. This aids the operator by outlining where the item should be placed.
Furthermore, as in the current invention, Rambler et al. teach four illumination devices controlled by a processor, and uses the devices to guide the user.
Please see the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 
May 26, 2021